UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2011. or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 1-13998 Insperity, Inc. (Exact name of registrant as specified in its charter) Delaware 76-0479645 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 19001 Crescent Springs Drive Kingwood, Texas (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(281) 358-8986 Securities Registered Pursuant to Section 12(b) of the Act: Common Stock, par value $0.01 per share New York Stock Exchange Rights to Purchase Series A Junior Participating Preferred Stock New York Stock Exchange (Title of class) (Name of Exchange on Which Registered) Securities Registered Pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes xNo o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of February 7, 2012, 25,740,472 shares of the registrant’s common stock, par value $0.01 per share, were outstanding.As of the last business day of the registrant’s most recently completed second quarter, the aggregate market value of the common stock held by non-affiliates (based upon the June 30, 2011, closing price of the common stock as reported by the New York Stock Exchange) was approximately $690 million. DOCUMENTS INCORPORATED BY REFERENCE Part III information is incorporated by reference from the proxy statement for the annual meeting of stockholders to be held May 15, 2012, which the registrant intends to file within 120 days of the end of the fiscal year. TABLE OF CONTENTS Part I Item 1. Business 2 Item 1A. Risk Factors 19 Item 1B. Unresolved Staff Comments 24 Item 2. Properties 24 Item 3. Legal Proceedings 25 Item S-K 401(b). Executive Officers of the Registrant 26 Part II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 27 Item 6. Selected Financial Data 29 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 44 Item 8. Financial Statements and Supplementary Data 45 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 45 Item 9A. Controls and Procedures 45 Item 9B. Other Information 45 Part III Item 10. Directors, Executive Officers and Corporate Governance 46 Item 11. Executive Compensation 46 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 46 Item 13. Certain Relationships and Related Transactions and Director Independence 46 Item 14. Principal Accounting Fees and Services 46 Part IV Item 15. Exhibits, Financial Statement Schedules 47 Table Of Contents PART I Unless otherwise indicated, “Insperity,” “we,” “our” and “us” are used in this annual report to refer to the businesses of Insperity, Inc. and its consolidated subsidiaries.This annual report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.You can identify such forward-looking statements by the words “expects,” “intends,” “plans,” “projects,” “believes,” “estimates,” “likely,” “possibly,” “probably,” “goal,” “opportunity,” “objective,” “target,” “assume,” “outlook,” “guidance,” “predicts,” “appears,” “indicator” and similar expressions.In the normal course of business, in an effort to help keep our stockholders and the public informed about our operations we may, from time to time, issue such forward-looking statements, either orally or in writing.Generally, these statements relate to business plans or strategies, projected or anticipated benefits or other consequences of such plans or strategies, or projections involving anticipated revenues, earnings or other aspects of operating results.We base the forward-looking statements on our current expectations, estimates and projections.We caution you that these statements are not guarantees of future performance and involve risks, uncertainties and assumptions that we cannot predict.In addition, we have based many of these forward-looking statements on assumptions about future events that may prove to be inaccurate.Therefore, the actual results of the future events described in such forward-looking statements in this annual report, or elsewhere, could differ materially from those stated in such forward-looking statements.Among the factors that could cause actual results to differ materially are the risks and uncertainties discussed in this annual report, including, without limitation, factors discussed in Item 1, “Business,” Item 1A, “Risk Factors,” and Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” ITEM 1.BUSINESS. General Insperity, Inc., formerly named Administaff, Inc. (“Insperity”) provides an array of human resources (“HR”) and business solutions designed to help improve business performance.Our name change, which was effective March 3, 2011, reflects our evolution over 25 years from a professional employer organization (“PEO”), an industry we pioneered, to our current position as a comprehensive business performance solutions provider.We were organized as a corporation in 1986 and have provided PEO services since inception. Our long-term strategy continues to be aggregating the best small and medium-sized businesses in the United States on the common platform of our unique human resources service offering, thereby leveraging our buying power to provide additional valuable services to clients.Our most comprehensive HR business offering is provided through our PEO services, now known as our Workforce OptimizationTMsolution, which encompasses a broad range of human resources functions, including payroll and employment administration, employee benefits, workers’ compensation, government compliance, and training and development services. In addition to our Workforce Optimization solution, we offer MidMarket SolutionsTM, Performance Management, Expense Management, Time and Attendance, Organizational Planning, Recruiting Services, Employment Screening, Retirement Services and Business Insurance, (collectively “Adjacent Businesses”), many of which are offered via desktop applications and software as a service (“SaaS”) delivery models.These other products or services are offered separately, as a bundle, or along with Workforce Optimization (“Bundle Plus”). Our principal executive offices are located at 19001 Crescent Springs Drive, Kingwood, Texas 77339.Our telephone number at that address is (281) 358-8986 and our website address is insperity.com.Our stock is traded on the New York Stock Exchange under the symbol “NSP.”Periodic Securities and Exchange Commission (“SEC”) filings, including our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and if applicable, amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 are available through our website free of charge as soon as reasonably practicable after such material is electronically filed with, or furnished to, the SEC. Our Workforce Optimization solution is designed to improve the productivity and profitability of small and medium-sized businesses.It relieves business owners and key executives of many employer-related administrative and regulatory burdens, which enables them to focus on the core competencies of their businesses.It also promotes employee performance through human resources management techniques designed to improve employee satisfaction.We provide our Workforce Optimization solution by entering into a Client Service Agreement (“CSA”), which establishes a three-party relationship whereby we and our client act as co-employers of the employees who work at the client’s location (“worksite employees”).Under the CSA, we assume responsibility for personnel administration and compliance with most employment-related governmental regulations, while the client retains the employees’ services in its business and remains the employer for various other purposes.We charge a comprehensive service fee (“comprehensive service fee” or “gross billing”), which is invoiced concurrently with the processing of payroll for the worksite employees of the client.The comprehensive service fee consists of the payroll of our worksite employees and a markup computed as a percentage of the payroll cost of the worksite employees. - 2 - Table Of Contents We accomplish the objectives ofour Workforce Optimization solution through a “high-touch/high-tech” approach to service delivery.In advisory areas, such as recruiting, employee performance management and our employee training, we employ a high-touch approach designed to ensure that our clients receive the personal attention and expertise needed to create a customized human resources solution.For transactional processing, we employ a high-tech approach that provides secure, convenient information exchange among Insperity, our clients and our worksite employees, creating efficiencies for all parties.The primary component of the high-tech portion of our strategy is the Employee Service CenterSM (“ESC”).The ESC is our web-based interactive Workforce Optimization solution delivery platform, which is designed to provide automated, personalized Workforce Optimization solutions to our clients and worksite employees. As of December 31, 2011, we had 48 sales offices in 24 markets.Our long-term strategy is to operate approximately 90 sales offices located in 40 strategically selected markets. Our national expansion strategy also includes multiple service centers, which coordinate Workforce Optimization solutions for clients on a regional basis and localized face-to-face human resources services.As of December 31, 2011, we had four regional service centers along with human resources and client service personnel located in a majority of our 24 sales markets, which serviced an average of 122,065 worksite employees per month in the fourth quarter of 2011. PEO Industry The PEO industry began to evolve in the early 1980s largely in response to the burdens placed on small and medium-sized employers by an increasingly complex legal and regulatory environment.While various service providers were available to assist these businesses with specific tasks, PEOs emerged as providers of a more comprehensive range of services relating to the employer/employee relationship.In a PEO arrangement, the PEO assumes certain aspects of the employer/employee relationship as defined in the contract between the PEO and its client.Because PEOs provide employer-related services to a large number of employees, they can achieve economies of scale that allow them to perform employment-related functions more efficiently, provide a greater variety of employee benefits, and devote more attention to human resources management than a client can individually. We believe the key factors driving demand for PEO services include: · the focus on growth and productivity of the small and medium-sized business community in the United States, utilizing outsourcing to concentrate on core competencies · the need to provide competitive health care and related benefits to attract and retain employees · the increasing costs associated with health and workers’ compensation insurance coverage, workplace safety programs, employee-related complaints and litigation · complex regulation of employment issues and the related costs of compliance, including the allocation of time and effort to such functions by owners and key executives A significant factor in the development of the PEO industry has been increasing recognition and acceptance of PEOs and the co-employer relationship by federal and state governmental authorities.Insperity and other industry leaders, in concert with the National Association of Professional Employer Organizations (“NAPEO”), have worked with the relevant governmental entities for the establishment of a regulatory framework that protects clients and employees, discourages unscrupulous and financially unsound companies, and promotes further development of the industry.Currently, 37 states have enacted legislation either recognizing PEOs or requiring licensing, registration, or certification, and several others are considering such regulation.Such laws vary from state to state but generally provide for monitoring the fiscal responsibility of PEOs.State regulation assists in screening insufficiently capitalized PEO operations and helps to resolve interpretive issues concerning employee status for specific purposes under applicable state law.We have actively supported such regulatory efforts and are currently recognized, licensed, registered, certified or pursuing registration in all 37 of these states.The cost of compliance with these regulations is not material to our financial position or results of operations. - 3 - Table Of Contents Service Offerings Workforce OptimizationTM Solution We serve small and medium-sized businesses by providing our Workforce Optimization solution, which encompasses a broad range of services, including the following as of December 31, 2011: · benefits and payroll administration · health and workers’ compensation insurance programs · personnel records management · employer liability management · employee recruiting and selection · employee performance management · training and development services Our Workforce Optimization solution is designed to attract and retain high-quality employees, while relieving client owners and key executives of many employer-related administrative and regulatory burdens.Among the employment-related laws and regulations that may affect a client are the following: · Internal Revenue Code (the “Code”) · The Family and Medical Leave Act (FMLA)* · Federal Income Contribution Act (FICA) · Health Insurance Portability and · Federal Unemployment Tax Act (FUTA) Accountability Act (HIPAA) · Fair Labor Standards Act (FLSA)* · Drug-Free Workplace Act* · Employee Retirement Income Security Act, as amended (ERISA) · Occupational Safety and Health Act (OSHA)* · Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA)* · Worker Adjustment and Retraining Notification Act (WARN)* · Immigration Reform and Control Act (IRCA) · Uniformed Services Employment and Reemployment Rights Act (USERRA) · Title VII (Civil Rights Act of 1964)* · State unemployment and employment security laws · Americans with Disabilities Act (ADA)* · State workers’ compensation laws · Age Discrimination in Employment Act (ADEA)* · Health Care and Education Reconciliation Act of 2010 (the "Reconciliation Act") · Patient Protection and Affordable Care Act (PPACA) · Genetic Information Nondiscrimination Act of 2008 * And similar state laws While these regulations are complex, and in some instances overlapping, we assist our clients in achieving compliance with these regulations by providing services in four primary categories: · administrative functions · benefit plans administration · personnel management · employer liability management - 4 - Table Of Contents All of the following services are included in our Workforce Optimization solution and are available to all clients: Administrative Functions.Administrative functions encompass a wide variety of processing and recordkeeping tasks, mostly related to payroll administration and government compliance.Specific examples include: · payroll processing · payroll tax deposits · quarterly payroll tax reporting · employee file maintenance · unemployment claims processing · workers’ compensation claims reporting Benefit Plans Administration.We maintain several benefit plans including the following: · a group health plan · a health care flexible spending account plan · an educational assistance plan · an adoption assistance plan · group term life insurance · group universal life insurance coverage · accidental death and dismemberment insurance · short-term and long-term disability insurance · a 401(k) retirement plan · a cafeteria plan The group health plan includes medical, dental, vision and prescription drug coverage, as well as a worklife program. All benefit plans are provided to eligible employees based on the specific eligibility provisions of each plan.We are the policyholder responsible for the costs and premiums associated with any group insurance policies that provide benefits under these plans, and we act as plan sponsor and administrator of the plans.We negotiate the terms and costs of the plans, maintain the plans in accordance with applicable federal and state regulations and serve as liaison for the delivery of such benefits to worksite employees.COBRA coverage is extended to eligible terminated worksite and corporate employees and other eligible individuals, in accordance with applicable law. We believe how we structure our benefit plan offerings are generally not available to employees in our small and medium-sized business target market and are usually offered only by larger companies that can spread program costs over a much larger group of employees.As a result, we believe the availability of these benefit plans provides our clients with a competitive advantage that small and medium-sized businesses are typically unable to attain on their own. Personnel Management.We provide a wide variety of personnel management services that give our clients access to resources normally found only in the human resources departments of large companies. All clients have access to our comprehensive personnel guide, which sets forth a systematic approach to administering personnel policies and practices, including recruiting, discipline and termination procedures.Other human resources services we provide include: · drafting and reviewing personnel policies and employee handbooks · designing job descriptions · performing prospective employee screening and background investigations · designing performance appraisal processes and forms · professional development and issues-oriented training · employee counseling · substance abuse awareness training - 5 - Table Of Contents · outplacement services · compensation guidance Employer Liability Management.Under the CSA, we assume many of the employment-related responsibilities associated with the administrative functions, benefit plans administration and personnel management services we provide.For many of those employment-related responsibilities that are the responsibility of the client or that we share with our clients, we may assist our clients in managing and limiting exposure.This includes first-time and ongoing safety-related risk management reviews, as well as the implementation of safety programs designed to reduce workplace accidents and consequently, workers’ compensation claims.We also provide guidance to clients for avoiding discrimination, sexual harassment and civil rights violations, and participate in termination decisions to attempt to minimize liability on those grounds.While we do not provide legal services to our clients, we employ in-house and external counsel, specializing in several areas of employment law, who have broad experience in disputes concerning the employer/employee relationship and who provide support to our human resources service specialists.As part of our comprehensive service, we also maintain employment practice liability insurance coverage for ourselves and our clients, monitor changing government regulations and notify clients of the potential effect of such changes on employer liability. Employee Service Center.The ESC is our web-based interactive Workforce Optimization solution delivery platform, which is designed to provide automated, personalized Workforce Optimization content and services to our clients and worksite employees.The ESC provides a wide range of functionality, including: · WebPayrollSMfor the submission, approval and reporting of payroll data · client-specific payroll information and reports · employee information, including online check stubs and pay history reports · employee benefits enrollment and changes · employee-specific benefits content, including summary plan descriptions and enrollment status · access to 401(k) plan information through the Retirement Service CenterSM powered by InsperityTM; · online human resources forms · best practices human resources management process maps and process overviews · online personnel guide · e-Learning web-based training · online recruiting services · links to benefits providers and other key vendors · frequently asked questions MarketPlaceSM provided by InsperityTM.Through our many alliances with best-of-class providers, Insperity’s MarketPlace is an eCommerce portal that brings a wide range of products and services to our clients, worksite employees and their families.Through MarketPlace, our clients also have the opportunity to offer their products and services to other clients and worksite employees. MidMarket SolutionsTM.We believe the mid-market sector, which we define as those companies with employees ranging from 150 to 2,000 worksite employees, has historically been under-served by the PEO industry.Currently, we have a dedicated sales management and consulting staff who concentrate solely on the mid-market sector.In addition, we have service personnel who have been trained and specialize in the mid-market sector.The mid-market sector, which represented approximately 15% of our total paid worksite employees during 2011, increased 22% over 2010. Adjacent Business Unit Offerings In 2010, we initiated an Adjacent Business Unit (“ABU”) strategy, which seeks to expand the number of business performance improvement services available to our current and prospective client base and to provide the ability to offer these products and services outside of our Workforce Optimization solution.Insperity looks to leverage the existing customer relationships of the ABUs to cross sell our Workforce Optimization solution and various ABU services.Execution of this ABU strategy has included the acquisition of certain human resources technology companies that provide services through a SaaS delivery model.During 2011 and 2010, total ABU revenues unrelated to ourWorkforce Optimization solution were 1.2% and 0.6% of our total revenues, respectively.The following are the key components of our ABU services: - 6 - Table Of Contents Performance Management.In 2010, we announced the rebranding of our desktop software offering (which includes:InsperityTM Descriptions Now®, InsperityTM Policies Now®, InsperityTM Performance Now®, and InsperityTM Ultimate Employer®, formerly known as HRToolsTM, and launched InsperityTM PerformSmart®, the newly developed SaaS solution for employee performance reviews.The new product expands and complements our existing small business software applications related to job descriptions, performance reviews, and personnel policies and procedures.We integrated these applications into our Workforce Optimization solution in 2011 and will continue to sell to both Workforce Optimization and non-Workforce Optimization small business customers through online subscription arrangements, packaged software ordered online, and through various reseller arrangements. Expense Management.Our Expense Management business unit delivers employee expense management solutions that automate employee expense reporting, enforce travel and expense policies, and provide management reporting and analysis.The service is delivered both as a SaaS solution and as a desktop software product. Time and Attendance.Our Time and Attendance business unit provides small to medium-sized businesses, including Workforce Optimization clients, with software, hardware and services to track, allocate, and analyze employee resources and provide inputs into customers’ payroll processing and accounting systems.The service is delivered both as a SaaS solution and as a desktop software product. Organizational Planning.In January 2011, we entered the organizational planning and analysis solution business with our acquisition of certain assets from HumanConcepts associated with the OrgPlusTM desktop product lines for small and medium-sized businesses and a source code license for a SaaS based version.Organizational planning facilitates the creation, management and communication of detailed organizational management charts. Recruiting Services.Our Recruiting Services business unit offers direct hire placement on an as-needed basis and provides outsourced support for individual requisitions or large-scale hiring projects.In addition, we provide consulting services to assist in the creation and maintenance of consistent hiring practices and retention strategies.We also provide compensation services, behavior-based interview training and talent assessment.Beginning in early 2012, certain services will not be included in the comprehensive Workforce Optimization offering for new clients but will be offered separately to Workforce Optimization clients as part of our Bundle Plus strategy.In addition, these services are offered outside of our Workforce Optimization solution. Employment Screening.Our Employment Screening business unit offers a customized approach to background-check reporting for companies, including our Workforce Optimizationclients. Services include criminal records checks; verification of employment history or education; driving record, civil record and credit history checks; and confirmation of extraordinary credentials. Retirement Services.Our Retirement Services business unit delivers comprehensive 401(k) plan recordkeeping and administrative services to small and medium-sized businesses, primarily to our Workforce Optimizationclients. Services include employee education and enrollment, participant communications, elective deferral withholding and transmission, matching contribution calculation, loan and distribution processing, regulatory filing preparation and nondiscrimination testing.Beginning in early 2012, these services will not be included in the comprehensive Workforce Optimization offering for new clients but will be offered separately to Workforce Optimization clients as part of our Bundle Plus strategy.In addition, these services are offered outside of our Workforce Optimization solution. Business Insurance.Our Business Insurance business unit, through alliances with selected third-party insurance carriers, allows small businesses to secure affordable, customizable business insurance packages. Client Service Agreement All Workforce Optimization clients execute an Insperity CSA.The CSA generally provides for an ongoing relationship between Insperity and the Workforce Optimization client.The CSA generally is subject to termination by Insperity or the client upon 30 days written notice or upon shorter notice in the event of default.The CSA establishes our comprehensive service fee, which is subject to periodic adjustments to account for changes in the composition of the client’s workforce, employee benefit election changes and statutory changes that affect our costs.Under the provisions of the CSA, clients active in January of any year are obligated to pay the estimated payroll tax component of the comprehensive service fee in a manner that reflects the pattern of incurred payroll tax costs.This practice aligns clients’ payments to Insperity for payroll taxes with Insperity’s obligations to make payments to tax authorities, which are higher in the earlier part of the year, and decrease as limits on wages subject to payroll tax, are reached.New clients enrolling subsequent to January of any year are invoiced at a relatively constant rate throughout the remaining portion of the year, resulting in Insperity’s improving profitability over the course of the year for those clients because of the typical pattern of incurred payroll tax costs. - 7 - Table Of Contents The CSA also establishes the division of responsibilities between Insperity and the client as co-employers.Pursuant to the CSA, we are responsible for personnel administration and are liable for compliance with certain employment-related government regulations.In addition, we assume liability for payment of salaries and wages (as well as related payroll taxes) of our worksite employees and responsibility for providing specified employee benefits to such persons.These liabilities are not contingent on the prepayment by the client of the associated comprehensive service fee and, as a result of our employment relationship with each of our worksite employees, we are liable for payment of salary and wages to the worksite employees as reported by the client and are responsible for providing specified employee benefits to such persons, regardless of whether the client pays the associated comprehensive service fee.The client retains the employees’ services and remains liable for complying with certain government regulations, that require control of the worksite or daily supervisory responsibility or is otherwise beyond our ability to assume.A third group of responsibilities and liabilities are shared by Insperity and the client where such joint responsibility is appropriate.The specific division of applicable responsibilities under the majority of CSAs are as follows: Insperity · Payment of wages and salaries as reported by the client and related tax reporting and remittance (local, state and federal withholding, FICA, FUTA, state unemployment) · Workers’ compensation compliance, procurement, management and reporting · Compliance with the Code, COBRA, HIPAA and ERISA (for each employee benefit plan sponsored solely by Insperity), as well as monitoring changes in other governmental regulations governing the employer/employee relationship and updating the client when necessary · Employee benefits administration of plans sponsored solely by Insperity Client · Payment, through Insperity, of commissions, bonuses, paid leaves of absence and severance payments · Payment and related tax reporting and remittance of non-qualified deferred compensation and equity-based compensation · Ownership and protection of all client intellectual property rights · Compliance with OSHA regulations, EPA regulations, FLSA, FMLA, WARN, USERRA and state and local equivalents and compliance with government contracting provisions · Compliance with the National Labor Relations Act (“NLRA”), including all organizing efforts and expenses related to a collective bargaining agreement and related benefits · Professional licensing requirements, fidelity bonding and professional liability insurance · Products produced and/or services provided · COBRA, HIPAA and ERISA compliance for client-sponsored benefit plans Joint · Implementation of policies and practices relating to the employee/employer relationship · Compliance with all federal, state and local employment laws, including, but not limited to Title VII of the Civil Rights Act of 1964, ADEA, Title I of ADA, the Consumer Credit Protection Act, and immigration laws and regulations - 8 - Table Of Contents We maintain employment practice liability insurance coverages (including coverages for our clients) to manage our exposure for various employee-related claims, and as a result, our incurred costs with respect to this exposure have historically been insignificant to our operating results. Because we are a co-employer with the client for some purposes, it is possible that we could incur liability for violations of such laws, even if we are not responsible for the conduct giving rise to such liability.The CSA addresses this issue by providing that the client will indemnify us for liability incurred to the extent the liability is attributable to conduct by the client.Notwithstanding this contractual right to indemnification, it is possible that we could be unable to collect on a claim for indemnification and may therefore be ultimately responsible for satisfying the liability in question. In most instances, clients are required to remit their comprehensive service fees no later than one day prior to the applicable payroll date by wire transfer or automated clearinghouse transaction.Although we are ultimately liable, as the employer for payroll purposes, to pay employees for work previously performed, we retain the ability to terminate immediately the CSA and associated worksite employees or to require prepayment, letters of credit or other collateral upon deterioration in a client’s financial condition or upon non-payment by a client.These rights, the periodic nature of payroll, and the overall quality of our client base have resulted in an excellent overall collections history. Workforce Optimization Clients Insperity’s Workforce Optimization solution provides a value-added, full-service human resources solution we believe is most suitable to a specific segment of the small and medium-sized business community.We target successful businesses with 10 to 2,000 employees that recognize the advantage in the strategic use of high-performance human resources practices.We refer to clients with 150 to 2,000 employees as mid-market clients.These clients, which represented approximately 15% of our total client base as of December 31, 2011, are sold and serviced by sales and service personnel who specialize in the mid-market sector.We have set a long-term goal to serve approximately 10% of the overall small and medium-sized business community.We serve clients and worksite employees located throughout the United States.By region, our 2011 revenue change compared to 2010 and revenue distribution for the year ended December 31, 2011, was as follows: Revenue Change % of Total Revenues Northeast % % Southeast % % Central % % Southwest % % West % % As part of our client selection strategy, we generally do not offer our Workforce Optimizationsolution to businesses falling within certain specified NAICS (North American Industry Classification System) codes, attempting to minimize our exposure to certain industries which we believe present a higher employer risk such as employee injury, high turnover or litigation.All prospective Workforce Optimization clients are evaluated individually on the basis of workers’ compensation risk, group medical history (where permitted by law), unemployment history, operating stability and human resources practices. - 9 - Table Of Contents Our client base is broadly distributed throughout a wide variety of industries including: Industry % of Client Base Computer and information services 21 % Management, administration and consulting services 17 % Finance, insurance and real estate 15 % Manufacturing 8 % Wholesale trade 8 % Engineering, accounting and legal services 7 % Medical services 6 % Retail trade 5 % Construction 4 % Other 9 % This diverse client base lowers our exposure to downturns or volatility in any particular industry.However, our performance could be affected by a downturn in one of these industries or by general economic conditions within the small and medium-sized business community. We focus heavily on client retention.During 2011 and 2010, our retention rate was approximately 82% and 80%, respectively. Insperity’s client retention record over the last five years reflects that approximately 77% of our Workforce Optimization clients remain for more than one year.The average annual retention rate over the last five years was approximately 79%.Client attrition is attributable to a variety of factors, including: (i) client non-renewal due to price or service factors; (ii) client business failure, sale, merger, or disposition; (iii) our termination of the CSA resulting from the client’s non-compliance or inability to make timely payments; and (iv) competition from other PEOs or business services firms. - 10 - Table Of Contents Marketing and Sales As of December 31, 2011, we had 48 Workforce Optimization sales offices located in 24 markets.Our long-term goal is to operate 90 sales offices in 40 strategically selected markets.Our sales offices typically consist of six to eight Business Performance Advisors (“BPAs”), a district sales manager and an office administrator.To take advantage of economic efficiencies, multiple sales offices may share a physical location.Insperity’s markets and their respective year of entry are as follows: Initial Market Sales Offices Entry Date Houston 5 San Antonio 1 Austin 1 Orlando 1 Dallas/Fort Worth 4 Atlanta 2 Phoenix 2 Chicago 2 Washington D.C. 3 Denver 2 Los Angeles 5 Charlotte 1 St. Louis 1 San Francisco 3 New York 3 Baltimore 1 New Jersey 2 San Diego 1 Boston 2 Minneapolis 2 Raleigh 1 Kansas City 1 Columbus 1 Nashville 1 Our existing and future markets are identified using a systematic market evaluation and selection process. We continue to evaluate a broad range of factors in the selection process, using a market selection model that weights various criteria we believe are reliable predictors of successful penetration based on our experience. Among the factors we consider are: · market size, in terms of small and medium-sized businesses engaged in selected industries that meet our risk profile · market receptivity to PEO services, including the regulatory environment and relevant history with other PEO providers · existing relationships within a given market, such as vendor or client relationships · expansion cost issues, such as advertising and overhead costs · direct cost issues that bear on our effectiveness in controlling and managing the cost of our services, such as workers’ compensation and health insurance costs, unemployment risks and various legal and other factors · a comparison of the services we offer to alternatives available to small and medium-sized businesses in the relevant market, such as the cost to the target clients of procuring services directly or through other PEOs · long-term strategy issues, such as the general perception of markets and our estimate of the long-term revenue growth potential of the market - 11 - Table Of Contents Each of our expansion markets, beginning with Dallas in 1993, was selected in this manner. In 2011, we launched our rebranding initiative whereby Administaff became Insperity; a new brand backed by an innovative strategy for meeting the ongoing performance needs of America’s best companies.The name Insperity is drawn from the linked entrepreneurial goals of inspiration and prosperity, and underscores our ongoing vision of helping businesses succeed. Our marketing strategy is based on the application of techniques that have produced consistent and predictable results in the past.We develop a mix of national and local advertising media and a placement strategy tailored to each individual market.After selecting a market and developing our marketing mix, but prior to entering the market, we engage in an organized media and public relations campaign to prepare the market for our entry and to begin the process of generating sales leads.We market our services through various business promotions and a broad range of media outlets, including television, radio, newspapers, periodicals, direct mail and the Internet.We employ public relations firms for most of our markets as well as advertising consultants to coordinate and implement our marketing campaigns.We have developed an inventory of television, radio and newsprint advertisements, which are utilized in this effort. We continuously seek to develop new marketing approaches and campaigns to capitalize on changes in the competitive landscape for our human resources services and to more successfully reach our target market.We have an agreement with the Professional Golf Association Champions Tour to be the title sponsor of the annual Insperity ChampionshipTM presented by UnitedHealthcare® professional golf tournament held annually in The Woodlands, Texas (a suburb of Houston).In addition, we have arrangements with Arnold Palmer and Jim Nantz, a sports commentator, to serve as our national spokespersons.Our marketing campaigns use this event and the relationships with Mr. Palmer and Mr. Nantz as a focal point of our brand marketing efforts. Our organic growth model generates sales leads from five primary sources: direct sales efforts, advertising, referrals, marketing alliances and the Internet.These leads result in initial presentations to prospective Workforce Optimization clients, and ultimately, prospective Workforce Optimization client census reports.A prospective Workforce Optimization client’s census report reflects information gathered by the BPA about the prospect’s employees, including job classification, state of employment, workers’ compensation claims history, group medical information (where permitted by law), salary and desired level of benefits.This information is entered into our customized bid system, which applies Insperity’s proprietary pricing model to the census data, leading to the preparation of a bid.Concurrent with this process, we evaluate the prospective client’s workers’ compensation, health insurance, employer practices and financial stability from a risk management perspective.Upon completion of a favorable risk evaluation, the BPA presents the bid and attempts to enroll the prospect.Our selling process typically takes approximately 90 days for clients with less than 150 employees, and up to approximately 180 days for larger clients. The process can be extended during economic downturns. We have implemented cross-selling channels between our Workforce Optimization business and our ABUs in order to execute on our ABU strategy.This strategy focuses on using our Workforce Optimization offering to increase market penetration in each of our ABU businesses and using our ABU offering as a source of leads for our Workforce Optimization solution.The cross-selling channels reduce barriers to selling our products and services and results in tailored service packages to better meet the specific needs of the business. Competition Weprovide a value-added, full-service human resources solution throughour Workforce Optimization solution, which we believe is most suitable to a specific segment of the small and medium-sized business community.This full-service approach is exemplified by our commitment to provide a high level of service and technology personnel, which has produced a ratio of corporate staff to worksite employees (the “staff support ratio”) that is higher than average for the PEO industry.Based on an analysis of the 2008 through 2010 annual NAPEO surveys of the PEO industry, we have successfully leveraged our full-service approach into significantly higher returns for Insperity on a per worksite employee per month basis.During the three-year period from 2008 through 2010, our staff support ratio averaged 51% higher than the PEO industry average.During the same three-year period, our gross profit per worksite employee and operating income per worksite employee exceeded industry averages by 134% and 162%, respectively. - 12 - Table Of Contents Competition in the PEO industry revolves primarily around quality of services, scope of services, choice and quality of benefits packages, reputation and price.We believe reputation, national presence, regulatory expertise, financial resources, risk management and information technology capabilities distinguish leading PEOs from the rest of the industry.We also believe we compete favorably in these areas. Due to the differing geographic regions and market segments in which most PEOs operate, and the relatively low level of market penetration by the industry, we consider our primary competition to be the traditional in-house provision of human resources services.The PEO industry is highly fragmented, and we believe Insperity is one of the largest PEO service providers in the United States.Our largest national competitors include PEO divisions of large business services companies such as Automatic Data Processing, Inc. and Paychex, Inc., and other PEOs, such as TriNet.In addition, we compete to some extent with: i) fee-for-service providers such as payroll processors and human resources consultants; ii) human resources technology solution companies; and iii) large regional PEOs in certain areas of the country.As Insperity and other large PEO service providers expand nationally, we expect that competition may intensify. Vendor Relationships Insperity provides benefits to its worksite employees under arrangements with a variety of vendors. We consider our contracts with UnitedHealthcare (“United”) and member insurance companies of ACE American Insurance Company (“ACE”) to be the most significant elements of our employee benefits package.These contracts would be the most difficult to replace. We provide group health insurance coverage to our worksite employees through a national network of carriers including United, Kaiser Permanente, Blue Shield of California, HMSA BlueCross BlueShield of Hawaii, Unity Health Plan and Tufts, all of which provide fully insured policies or service contracts.The health insurance contract with United provides approximately 90% of our health insurance coverage and expires on December 31, 2013, subject to cancellation by either party upon 180 days notice. For a discussion of our contract with United, which is accounted for using a partially self-funded insurance accounting model, please read Item 7.“Management’s Discussion and Analysis of Financial Condition and Results of Operations- Critical Accounting Policies and Estimates- Benefits Costs.” Our workers’ compensation coverage (the “ACE Program”) has been provided through an arrangement with ACE since 2007.The ACE Program is a fully insured policy whereby ACE has the responsibility to pay all claims incurred under the policy regardless of whether we satisfy our responsibilities. For additional discussion of the ACE Program, which includes terms shifting some of the economic burden to us, please read Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations- Critical Accounting Policies and Estimates- Workers’ Compensation Costs.” Information Technology Insperity utilizes a variety of information technology capabilities to provide its human resources services to Workforce Optimization clients and worksite employees and for its own administrative and management information requirements. Insperity’s information management system is a proprietary Workforce Optimization information system that utilizes both purchased and internally developed software applications.This system manages transactions and information unique to the Workforce Optimization solution and to Insperity, including: · worksite employee enrollment · human resources management · benefits and defined contribution plan administration · payroll processing · client invoicing and collection · management information and reporting - 13 - Table Of Contents · sales bid calculations Central to the system are transaction processing capabilities that allow us to process a high volume of payroll, invoice, and bid transactions that meet the specific needs of our clients and prospects.We administer our employee benefits through a proprietary application designed to process employee eligibility and enrollments, manage carrier relationships, and maintain a variety of plan offerings.Our retirement services operations are conducted utilizing an industry leading retirement plan administration application in a third-party hosted environment.Aspects of all of these components are delivered to our Workforce Optimization clients and worksite employees through the ESC.We utilize commercially available software for other business functions such as finance and accounting, contract and litigation management, sales force activity management and customer relationship management. Insperity has hosting facilities located at our corporate headquarters in Kingwood, Texas (a suburb of Houston), and in Bryan, Texas.The hosting facilities house all of our business applications, telecommunications equipment and network equipment.Each hosting facility houses a mix of primary production applications, disaster recovery, replication and back-up applications, and pre-production environments.Both hosting facilities are designed to run all of our critical business applications and have sufficient capacity to handle all of our operations on a stand-alone basis, if required.Periodically, we perform testing to ensure our disaster recovery capabilities remain effective and available.We also utilize additional leased hosting facilities for certain of our business units. Our network infrastructure ensures appropriate connectivity exists among all of our facilities and employees and provides appropriate Internet connectivity to conduct business with our clients and worksite employees.The network infrastructure is provided through industry standard core network hardware and via high-speed network services provided by multiple vendors. We have incorporated a variety of measures to maintain the security and privacy of the information managed through our systems and applications.These measures include industry standard technologies designed to protect, monitor and assess the network environment; best practice security policies and procedures; and standard access controls designed to control access to sensitive and private information. Industry Regulations Insperity’s Workforce Optimization operations are affected by numerous federal and state laws relating to tax, insurance and employment matters.By entering into a co-employer relationship with our worksite employees, we assume certain obligations and responsibilities of an employer under these federal and state laws.Because many of these federal and state laws were enacted prior to the development of nontraditional employment relationships, such as PEOs, temporary employment and outsourcing arrangements, many of these laws do not specifically address the obligations and responsibilities of nontraditional employers.Currently, 37 states have passed laws that recognize PEOs or require licensing, registration or certification requirements for PEOs, and several others are considering such regulation. As an employer, we are subject to federal statutes and regulations governing the employer/employee relationship.Subject to the issues discussed below, we believe that our operations are in compliance, in all material respects, with all applicable federal statutes and regulations. Employee Benefit Plans We offer various employee benefits plans to eligible employees, including our worksite employees.These plans include: · a 401(k) retirement plan · a cafeteria plan under Code Section 125 · a group health plan, which includes medical, dental, vision and prescription drug coverage, as well as a worklife program · a welfare benefits plan, which includes life, disability and accidental death and dismemberment coverage - 14 - Table Of Contents · a health care flexible spending account plan · an educational assistance program · an adoption assistance program Generally, employee benefit plans are subject to provisions of the Code, ERISA and COBRA. Employer Status.In order to qualify for favorable tax treatment under the Code, employee benefit plans must be established and maintained by an employer for the exclusive benefit of its employees.Generally, an entity is an “employer” of individuals for federal employment tax purposes if an employment relationship exists between the entity and the individuals under the common law test of employment.In addition, the officers of a corporation are deemed to be employees of that corporation for federal employment tax purposes.The common law test of employment, as applied by the IRS, involves an examination of approximately 20 factors to ascertain whether an employment relationship exists between a worker and a purported employer.Generally, the test is applied to determine whether an individual is an independent contractor or an employee for federal employment tax purposes and not to determine whether each of two or more companies is a “co-employer.”Substantial weight is typically given to the question of whether the purported employer has the right to direct and control the details of an individual’s work.Among the factors that appear to have been considered more important by the IRS are: · the employer’s degree of behavioral control (the extent of instructions, training and the nature of the work) · the financial control or the economic aspects of the relationship · the intended relationship of the parties (whether employee benefits are provided, whether any contracts exist, whether services are ongoing or for a project, whether there are any penalties for discharge/termination, and the frequency of the business activity) ERISA Requirements.Employee pension and welfare benefit plans are also governed by ERISA.ERISA defines “employer” as “any person acting directly as an employer, or indirectly in the interest of an employer, in relation to an employee benefit plan.”ERISA defines the term “employee” as “any individual employed by an employer.”The United States Supreme Court has held that the common law test of employment must be applied to determine whether an individual is an employee or an independent contractor under ERISA.A definitive judicial interpretation of “employer” in the context of a PEO or employee leasing arrangement has not been established. If Insperity were found not to be an employer with respect to worksite employees for ERISA purposes, its plans would not comply with ERISA.Further, as a result of such finding, Insperity and its plans would not enjoy, with respect to worksite employees, the preemption of state laws provided by ERISA and could be subject to varying state laws and regulations, as well as to claims based upon state common laws.Even if such a finding were made, we believe we would not be materially adversely affected because we could continue to make available similar benefits at comparable costs. In addition to ERISA and the Code provisions discussed herein, issues related to the relationship between Insperity and its worksite employees may also arise under other federal laws, including other federal income tax laws. Patient Protection and Affordable Care Act.The Patient Protection and Affordable Care Act (“PPACA”) was signed into law on March 23, 2010.The PPACA was subsequently amended on March 30, 2010, by the Reconciliation Act.The PPACA and the Reconciliation Act (collectively the “Act”) entail sweeping health care reforms with staggered effective dates from 2010 through 2018, and many provisions in the Act require the issuance of additional guidance from the U.S. Department of Labor, the Internal Revenue Service (“IRS”), the U.S. Department of Health & Human Services and the states.Many provisions of the Act do not become operative until future years.The Act did not have a material adverse impact on our results of operations in 2011, and we do not expect the Act to have a material adverse impact on our results of operations in 2012.However, given the length and complexity of the Act, the extended time period over which the reforms will be implemented, and the unknown impact of regulatory guidance, much of which has not been issued, we are unable to determine the impact of the Act on our health insurance plan in future periods. - 15 - Table Of Contents The number and complex nature of federal and state regulations facing employers has continued to increase over time, including the enactment of the Act.We believe that additional regulatory burdens placed on employers can increase the demand for our services because small and medium-sized businesses are especially challenged by such governmental regulations due to limited resources and the lack of expertise.As a co-employer in the PEO relationship, we assume or share many of the employer-related responsibilities and assist our clients in complying with many employment-related governmental regulations.Historically, we believe we have successfully marketed the compliance component of our service offering and that our compliance-related services have increased the value proposition of our service offering.However, currently we are unable to determine the impact the Act will have in future periods on the costs we will incur to comply with the Act, our ability to match any resulting increased costs with pricing, our ability to attract and retain clients, our business model and our results of operations. Beginning in 2010, the Act provided for a small business tax credit for eligible companies offering health care coverage to employees.Based upon information contained in the Congressional Record, which specifically references PEOs, we believe that these tax credits are available to our clients that meet the qualification requirements.However, the Act and subsequently issued IRS guidance do not expressly address the issue of whether qualifying small business clients of a PEO are entitled to the tax credits.At this time, we are unable to determine whether this issue will have an adverse effect on our operations or our ability to attract and retain clients. Beginning in 2011, the Act required a number of mandates for health insurance plans, some of which were already standard in our group health plan.For mandates not already included, we worked with our insurance carriers to incorporate the required changes.Insperity previously elected not to claim a grandfathered plan exemption for its group health plan.While we are unable to determine the impact of the required plan changes and grandfathered plan rules at this time, in future periods they may result in increased costs to us and could affect our ability to attract and retain clients.Additionally, contractual arrangements and competitive market conditions may limit or delay our ability to increase service fees to offset the associated potential increased costs. Beginning in 2014, the Act provides for the establishment of state insurance exchanges (“Exchanges”) to make health insurance available to individuals and small employers (initially defined as 100 employees or less).Small business tax credits and subsidies will be available to qualifying businesses and individuals who purchase health insurance through the Exchanges.Also in 2014, the Act implements “pay or play” penalties for large employers (those with at least 50 full-time equivalent employees) who fail to offer “minimum essential coverage” or affordable coverage to employees.In 2018, the Act implements rules imposing excise taxes on employers who offer excessive health benefits under so-called “Cadillac plans.”We anticipate taking appropriate steps to avoid, to the extent necessary and possible, incurring any such excise taxes.At this time, we are unable to determine the effect the Exchanges, “pay or play” penalties, and excise taxes will have on our costs, our ability to match pricing with any increased costs, our results of operations or our ability to attract and retain clients. Moreover, multiple lawsuits challenging the constitutionality of the Act have been filed since enactment.There have been conflicting rulings issued in these lawsuits as to whether or not certain provisions of the Act are constitutional.Most recently, on January 31, 2011, a federal court in Florida ruled that the entire Act was unconstitutional.In November 2011, the United States Supreme Court agreed to hear challenges to the Act with respect tothe constitutionality of whether an individual can be compelled to maintain a minimum level of health insurance coverage or be forced to pay a financial penalty (commonly referred to as the “individual mandate”), whether the individual mandate can be severed from the rest of the Act and whether states can be forced to expand their share of Medicaid costs or risk losing funding if the state refuses.A decision from the Supreme Court is expected in June 2012.We are unable to determine the impact, if any, the Court’s ruling(s) may have on our operations or our ability to attract and retain clients. 401(k) Retirement Plans.Our 401(k) Retirement Plans are operated pursuant to guidance provided by the IRS under Revenue Procedure 2002-21 and Revenue Procedure 2003-86, each of which provides guidance for the operation of defined contribution plans maintained by PEOs that benefit worksite employees.This guidance provides qualification standards for PEO plans which, if met, negate the inquiry of common law employer status for purposes of the exclusive benefit rule.All of Insperity’s 401(k) Retirement Plans have received determination letters from the IRS confirming the qualified status of the Plans. - 16 - Table Of Contents Employment Taxes As a co-employer, Insperity assumes responsibility and liability for the payment of federal and state employment taxes with respect to wages and salaries paid to our worksite employees.There are essentially three types of federal employment tax obligations: · withholding of income tax requirements governed by Code Section 3401, et seq. · obligations under FICA, governed by Code Section 3101, et seq. · obligations under FUTA, governed by Code Section 3301, et seq. Under these Code sections, employers have the obligation to withhold and remit the employer portion and, where applicable, the employee portion of these taxes. Code Section 3401, which applies to federal income tax withholding requirements, contains an exception to the general common law test applied to determine whether an entity is an “employer” for purposes of federal income tax withholding.Section 3401(d)(1) states that if the person for whom services are rendered does not have control of the payment of wages, the “employer” for this purpose is the person having control of the payment of wages.The Treasury regulations issued under Section 3401(d)(1) state that a third party can be deemed to be the employer of workers under this section for income tax withholding purposes where the person for whom services are rendered does not have legal control of the payment of wages.While Section 3401(d) (1) has been examined by several courts, its ultimate scope has not been delineated.Moreover, the IRS has to date relied extensively on the common law test of employment in determining liability for failure to comply with federal income tax withholding requirements. Accordingly, while we believe that we can assume the withholding obligations for worksite employees, in the event we fail to meet these obligations, the client may be held ultimately liable for those obligations.While this interpretive issue has not to our knowledge discouraged clients from enrolling with Insperity, there can be no assurance that a definitive adverse resolution of this issue would not do so in the future.These interpretive uncertainties may also impact our ability to report employment taxes on our own account rather than the accounts of our clients. Unemployment Taxes We record our state unemployment (“SUI”) tax expense based on taxable wages and tax rates assigned by each state.State unemployment tax rates vary by state and are determined, in part, based on Insperity’s prior years’ compensation experience in each state.Certain rates are determined, in part, by each client’s own compensation experience.In addition, states have the ability under law to increase unemployment tax rates, including retroactively, to cover deficiencies in the unemployment tax funds.Due to the adverse U.S. economic conditions during recent years and the associated reductions in employment levels, the state unemployment funds have experienced a significant increase in the number of unemployment claims.Accordingly, state unemployment tax rates increased substantially in 2010 and 2011 and further increases are expected in 2012.Rate notices are typically provided by the states during, or prior to, the first quarter of each year; however, some notices are received later.Until we receive the final tax rate notices, we estimate our expected SUI rate in those particular states. Employers in certain states are experiencing higher FUTA tax rates as a result of certain states not repaying their loans from the federal government in a timely manner.We are obligated to pay the federal government at a higher rate in these situations.As such, we estimate the additional tax owed in states that have had a history of not repaying their federal loans in a timely manner. State Regulation While many states do not explicitly regulate PEOs, 37 states have adopted provisions for licensing, registration, certification or recognition of PEOs, and several othersare considering such regulation.Such laws vary from state to state but generally provide for monitoring the fiscal responsibility of PEOs, and in some cases codify and clarify the co-employment relationship for unemployment, workers’ compensation and other purposes under state law.Insperity is in compliance with the requirements in all 37 states.Regardless of whether a state has licensing, registration or certification requirements for PEOs, we must comply with a number of other state and local regulations that could impact our operations. - 17 - Table Of Contents Corporate Office Employees We had approximately 2,100 corporate employees as of December 31, 2011.We believe our relations with our corporate employees are good.None of our corporate employeesis covered by a collective bargaining agreement. Intellectual Property Insperity currently has registered trademarks, copyrights and other intellectual property.In connection withour rebranding efforts in 2011, we applied for registration of ournew trademarks which are currently pending. We believe that our trademarks as a whole are of considerable importance to our business. - 18 - Table Of Contents ITEM 1A.RISK FACTORS. Factors That May Affect Future Results and the Market Price of Common Stock Continued Effects of the Economic Recession may Adversely Affect our Industry, Business and Results of Operations Over the past several years, the United States economy has experienced negative economic conditions.Although conditions have improved over the last two years, the future economic environment may continue to be less favorable than in years past.In addition, disruptions in national and international credit markets have lead to a scarcity of credit, tighter lending standards and higher interest rates on business loans.The continued effects of the economic recession or a continuing scarcity of credit could adversely affect the financial condition and levels of business activity of our clients.Recent economic conditions have had, and may continue to have, a corresponding negative impact on our operating results as some of our clients may suffer business failures, and others may react to worsening conditions by reducing their employee headcount, lowering their wage and bonus levels, lowering their spending on other human resources benefits and services or determining not to outsource those services to us.In addition, economic conditions may impair our ability to attract new clients.These circumstances significantly impacted our 2009 results, resulting in a 7% decline in the number of worksite employees paid per month that year as compared to 2008.Although worksite employee levels have more recently increased, the 116,839 average number of paid worksite employees per month in 2011 is flat compared to 2008 levels.In addition, we expect the average number of paid worksite employees per month tobe in therange of121,750 to122,250 in the first quarter of 2012.Negative economic conditions could continue to have a material adverse effect on our future financial results. We Assume Liability for Worksite Employee Payroll, Payroll Taxes and Benefits Costs and are Responsible for their Payment Regardless of the Amount Billed to or Paid by our Clients Under the CSA, we become a co-employer of worksite employees and assume the obligations to pay the salaries, wages and related benefits costs and payroll taxes of such worksite employees.We assume such obligations as a principal, not as an agent of the client.Our obligations include responsibility for: · payment of the salaries and wages for work performed by worksite employees, regardless of whether the client timely pays us the associated service fee · withholding and payment of federal and state payroll taxes with respect to wages and salaries reported by Insperity · providing benefits to worksite employees even if our costs to provide such benefits exceed the fees the client pays us If a client does not pay us, or if the costs of benefits we provide to worksite employees exceed the fees a client pays us, our ultimate liability for worksite employee payroll and benefits costs could have a material adverse effect on our financial condition or results of operations. Increases in Health Insurance Premiums or Inability to Secure Replacement Contracts on Competitive Terms could have a Material Adverse Effect on our Financial Condition or Results of Operations Maintaining health insurance plans that cover worksite employees is a significant part of our business.Our primary health insurance contract expires on December 31, 2013, subject to cancellation by either party upon 180 days notice.In the event we are unable to secure replacement contracts on competitive terms, significant disruption to our business could occur. Health insurance premiums are in part determined by our claims experience and comprise a significant portion of our direct costs.We employ extensive risk management procedures in an attempt to control our claims incidence and structure our benefits contracts to provide as much cost stability as possible.However, if we experience a sudden and unexpected large increase in claim activity, our health insurance costs could increase.Claim activity levels are impacted by a number of factors, including, but not limited to, macro-economic changes, proposed and enacted regulatory changes and medical outbreaks.For example, during 2009 and 2010 we experienced higher claims associated with the American Recovery and Reinvestment Act of 2009 (“ARRA”). Contractual arrangements with our clients limit our ability to incorporate such increases into service fees, which could result in a delay before such increases could be reflected in service fees.As a result, such increases could have a material adverse effect on our financial condition or results of operations.For additional information related to our health insurance costs, please read Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Critical Accounting Policies and Estimates – Benefits Costs.” - 19 - Table Of Contents Health Care Reform could Affect Our Health Insurance Plan and could Lead to a Significant Disruption in our Business The PPACA was signed into law on March 23, 2010.The PPACA was subsequently amended on March 30, 2010 by the Reconciliation Act.The PPACA and Reconciliation Act (collectively the “Act”) entail sweeping health care reforms with staggered effective dates from 2010 through 2018, and many provisions in the Act require the issuance of additional guidance from the U.S. Department of Labor, the IRS, the U.S. Department of Health & Human Services, and the states. The number and complex nature of federal and state regulations facing employers has continued to increase over time, including the enactment of the Act.As a co-employer in the PEO relationship, we assume or share many of the employer-related responsibilities and assist our clients in complying with many employment-related governmental regulations.However, currently we are unable to determine the impact the Act will have in future periods on the costs we will incur to comply with the Act, our ability to match any resulting increased costs with pricing, our ability to attract and retain clients, our business model and our results of operations. We are currently unable to determine all of the impacts of the required plan changes and provisions resulting from the Act. In future periods the changes may result in increased costs to us and could affect our ability to attract and retain clients.Additionally, contractual arrangements and competitive market conditions may limit or delay our ability to increase service fees to offset any associated potential increased costs.For additional information related to PPACA, please read Item 1. “Business – Industry Regulations – Patient Protection and Affordable Care Act.” Increases in Workers’ Compensation Costs or Inability to Secure Replacement Coverage on Competitive Terms could Lead to a Significant Disruption to our Business Our workers’ compensation coverage has been provided through an arrangement with ACE since 2007.Under our current arrangement with ACE, we bear the economic burden for the first $1 million layer of claims per occurrence and the economic burden for claims over $1 million, up to a maximum aggregate amount of $5 million per policy year for claims that exceed the first $1 million.ACE bears the burden for all claims in excess of these levels. The ACE Program is a fully insured policy whereby ACE has the responsibility to pay all claims incurred under the policy regardless of whether we satisfy our responsibilities. For additional discussion of our policy with ACE, please read Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations- Critical Accounting Policies and Estimates- Workers’ Compensation Costs.” Workers’ compensation costs are a significant portion of our direct costs.If we were to experience a sudden and unexpected large increase in the number or severity of claims, our workers’ compensation costs could increase, which could have a material adverse effect on our results of operations or financial condition. The current workers’ compensation coverage with ACE expires on September 30, 2012.In the event we are unable to secure replacement coverage on competitive terms, significant disruption to our business could occur. Our Captive Insurance Subsidiary Tax Status could be Challenged Resulting in an Acceleration of Income Tax Payments In conjunction with the formation of the current workers’ compensation program in 2003, we formed a wholly owned captive insurance subsidiary (the “Captive”).We recognize the Captive as an insurance company for federal income tax purposes, with respect to our consolidated federal income tax return.In the event the IRS were to determine that the Captive does not qualify as an insurance company, we could be required to make accelerated income tax payments to the IRS that we otherwise would have deferred until future periods. - 20 - Table Of Contents Our Ability to Adjust and Collect Service Fees for Increases in Unemployment Tax Rates may be Limited We record our SUI tax expense based on taxable wages and tax rates assigned by each state.State unemployment tax rates vary by state and are determined, in part, based on prior years’ compensation experience in each state.Prior to the receipt of final tax rate notices, we estimate our expected SUI tax rate in those states for which tax rate notices have not yet been received for purposes of pricing.Due to adverse economic conditions in recent years and the associated reductions in employment levels, the state unemployment funds have experienced a significant increase in the number of unemployment claims.Accordingly, state unemployment tax rates increased substantially in 2010 and 2011.In addition, some states have the ability under law to increase unemployment tax rates retroactively to cover deficiencies in the unemployment fund.Generally, our contractual agreements allow us to incorporate such increases into our service fees upon the effective date of the rate change.However, our ability to fully adjust service fees in our billing systems and collect such increases over the remaining term of the customers’ contracts could be limited, resulting in a potential tax increase not being fully recovered.As a result, such increases could have a material adverse effect on our financial condition or results of operations.For additional information related to state unemployment taxes, please read Note 12 to the Consolidated Financial Statements, “Commitments and Contingencies.” Our Contracts may be Cancelled on Short Notice.Our Inability to Renew Client Contracts or Attract New Clients could Materially and Adversely Affect our Financial Conditions and Results of Operations Our standard CSA can generally be cancelled by us or the client with 30 days notice.Accordingly, the short-term nature of the CSA makes us vulnerable to potential cancellations by existing clients, which could materially and adversely affect our financial condition and results of operations.In addition, our results of operations are dependent in part upon our ability to retain or replace our clients upon the termination or cancellation of the CSA.Our client attrition rate was approximately 18% in 2011.There can be no assurance that the number of contract cancellations will continue at these levels and such cancellations may increase in the future due to various factors, including but not limited to, economic conditions in the markets we operate. Established Competitors and New Market Entrants may have Greater Resources that Give Them Competitive Advantage over Us The human resources services industry, including the PEO industry, is highly fragmented.Many PEOs have limited operations and fewer than 1,000 worksite employees, but there are several industry participants that are comparable to our size or larger.We also encounter competition from “fee for service” companies such as payroll processing firms, insurance companies and human resources consultants.Our competitors include the PEO divisions of large business services companies, such as Automatic Data Processing, Inc. and Paychex, Inc., and other PEOs such as TriNet.The PEO divisions of such large business services companies with substantially greater resources than Insperity may be able to provide their PEO services at more competitive prices than we may be able to offer.Moreover, we expect that as the PEO industry grows and its regulatory framework becomes better established, well-organized competition with greater resources than we have may enter the PEO market, possibly including large “fee for service” companies currently providing a more limited range of services. We may be Subject to Liabilities for Client and Employee Actions A number of legal issues remain unresolved with respect to the co-employment arrangement between a PEO and its worksite employees, including questions concerning the ultimate liability for violations of employment and discrimination laws.Our CSA establishes the contractual division of responsibilities between Insperity and our clients for various personnel management matters, including compliance with and liability under various governmental regulations. We maintain certain general insurance coverages (including coverages for our clients) to manage certain exposure for various employee-related claims, and as a result, the costs in excess of insurance premiums we incur with respect to this exposure have historically been insignificant to our operating results. Because we act as a co-employer, we may be subject to liability for violations of various employment and discrimination laws despite these contractual provisions, even if we do not participate in such violations.Although the CSA provides that the client is to indemnify us for any liability attributable to the client’s conduct, we may not be able to collect on such a contractual indemnification claim and thus may be responsible for satisfying such liabilities to the extent that such liabilities are not covered or insured against under our insurance policies. In addition, worksite employees may be deemed to be our agents, which may subject us to liability for the actions of such worksite employees. - 21 - Table Of Contents Changes in Federal, State and Local Regulation or our Inability to Obtain Licenses under New Regulatory Frameworks could have a Material Adverse Effect on our Results of Operations or Financial Condition As a major employer, our operations are affected by numerous federal, state and local laws and regulations relating to labor, tax, benefit, insurance and employment matters.By entering into a co-employer relationship with employees assigned to work at client locations, we assume certain obligations and responsibilities of an employer under these laws.However, many of these laws (such as ERISA and federal and state employment tax laws) do not specifically address the obligations and responsibilities of non-traditional employers such as PEOs, and the definition of “employer” under these laws is not uniform.In addition, many of the states in which we operate have not addressed the PEO relationship for purposes of compliance with applicable state laws governing the employer/employee relationship.Any adverse application of new or existing federal or state laws to the PEO relationship with our worksite employees and client companies could have a material adverse effect on our results of operations or financial condition. While many states do not explicitly regulate PEOs, 37 states have passed laws that have recognition, licensing, certification or registration requirements for PEOs and several other states are considering such regulation.Such laws vary from state to state, but generally provide for monitoring the fiscal responsibility of PEOs, and in some cases codify and clarify the co-employment relationship for unemployment, workers’ compensation and other purposes under state law.While we generally support licensing regulation because it serves to validate the PEO relationship, we may not be able to satisfy licensing requirements or other applicable regulations for all states.In addition, there can be no assurance that we will be able to renew our licenses in all states. Geographic Market Concentration makes our Results of Operations Vulnerable to Economic Factors Our Houston, Texas (including Houston), and California markets accounted for approximately 13%, 27% and 17%, respectively, of our worksite employees for the year ended December 31, 2011.Accordingly, while we have a goal of expanding in our current markets and into new markets, for the foreseeable future, a significant portion of our revenues may be subject to economic factors specific to Texas and California. A Determination that a Client is Liable for Employment Taxes not Paid by a PEO may Discourage Clients from Contracting with us in the Future Under the CSA, we assume sole responsibility and liability for paying federal employment taxes imposed under the Code with respect to wages and salaries we pay our worksite employees.There are essentially three types of federal employment tax obligations: · income tax withholding requirements · FICA · FUTA Under the Code, employers have the obligation to withhold and remit the employer portion and, where applicable, the employee portion of these taxes.Most states impose similar employment tax obligations on the employer.While the CSA provides that we have sole legal responsibility for making these tax contributions, the IRS or applicable state taxing authority could conclude that such liability cannot be completely transferred to us.Accordingly, in the event that we fail to meet our tax withholding and payment obligations, the client may be held jointly and severally liable for those obligations.While this interpretive issue has not, to our knowledge, discouraged clients from enrolling with Insperity, a definitive adverse resolution of this issue may discourage clients from enrolling in the future. - 22 - Table Of Contents Potential Disclosure of Sensitive or Private Information could Damage our Reputation and Impact our Operating Results Unauthorized access or unintentional disclosure of personal information could damage our reputation and operating results.While we strive to comply with all applicable data protection laws and regulations, and maintain stringent privacy and security policies and procedures, any failure or perceived failure to adequately protect sensitive information may result in negative publicity and / or proceedings or actions against us by government entities or others, which could potentially have an adverse effect on our business. Most states and the District of Columbia have enacted notification rules concerning privacy and data protection.It is possible that these laws may be interpreted and applied in a manner that is inconsistent with our data practices.If so, in addition to the possibility of fines, this could result in an order requiring that we change our data practices, which could have a material effect on our business.Complying with these various laws could cause us to incur substantial costs or require us to change our business practices in a manner adverse to our business. The Failure of our Insurance Carriers or Financial Institutions could have a Material Adverse Effect on Us Insperity contracts with various insurance carriers to provide certain insurance coverages as a part of our Workforce Optimization solution, which includes health insurance, workers’ compensation insurance and employment practices liability insurance. In addition, Insperity obtains insurance coverage for various commercial risks in our business such as property insurance, errors and omissions insurance, general liability insurance, fiduciary liability insurance, automobile liability insurance, and directors’ and officers’ liability insurance.The failure of any insurance carrier providing such coverage could leave Insperity exposed to uninsured risk and could have a material adverse effect upon Insperity. During the third quarter of 2008, it was publicly reported that American International Group, Inc. (“AIG Parent”) experienced significant financial difficulties, and the United States Federal Reserve (“Federal Reserve”) approved emergency financial assistance to AIG Parent.AIG Parent received additional financial assistance from the Federal Reserve in 2009.Selected member insurance companies of AIG Parent (the “Selected Member Carriers”) provide employment practices liability (“EPL”) insurance to Insperity and our clients, and also remain as the carriers for all workers’ compensation claim activity incurred between September 1, 2003 and September 30, 2007.As of December 31, 2011, AIG held funds of $18.5 million, which is included in restricted cash and deposits on our Consolidated Balance Sheets, to pay remaining claims under the AIG workers’ compensation program.Although AIG Parent has publicly stated that its Selected Member Carriers remain well-capitalized and financially secure, in the event that the Selected Member Carriers fail and are placed into receivership or a similar proceeding, the claim funds held by AIG would not necessarily be used to pay our remaining workers’ compensation claims.Instead, the claims could be paid by guaranty associations that have been established by most states, many of which could in turn attempt to return the liability for such claims to Insperity.Moreover, in the event of a failure of the carrier providing the EPL insurance, Insperity may be responsible for the payment of any such claims.Any such events could have a material adverse effect on Insperity’s financial condition and results of operations. In 2003, facing continued capital constraints and a series of downgrades from various rating agencies, our former workers’ compensation insurance carrier for the two-year period ending September 2003, Lumbermens Mutual Casualty Company, a unit of Kemper Insurance Companies (“Kemper”), made the decision to substantially cease underwriting operations and voluntarily entered into “run-off.”A “run-off” is the professional management of an insurance company’s discontinued distressed or nonrenewed lines of insurance and associated liabilities outside of a judicial proceeding.In the event the run-off process is not successful and Kemper is forced into receivership or a similar proceeding, most states have established guaranty funds to pay remaining claims.However, the guaranty associations in some states, including Texas, have asserted that state law returns the liability for open claims under such policies to the insured, as we experienced when another former insurance carrier, Reliance Insurance Company (“Reliance”), was placed into liquidation in 2001.In that case, the Texas state guaranty association asserted that it was entitled to full reimbursement from us for workers’ compensation benefits paid by the association.Although we settled that dispute within the limits of insurance coverage we had secured to cover potential claims returned to us related to the Reliance policies, we have no similar insurance coverage for the Kemper claims.If one or more states were to assert that liability for open claims with Kemper should be returned to us, we may be required to make a payment to the state covering estimated claims attributable to us.Any such payment would reduce net income, which may have a material adverse effect on net income in the reported period. - 23 - Table Of Contents For additional information about our workers’ compensation insurance, please read “Management’s Discussion and Analysis of Financial Condition and Results of Operations ─ Critical Accounting Policies and Estimates ─ Workers’ Compensation Costs.” In conjunction with providing Workforce Optimization services to clients, we rely on financial institutions to electronically transfer funds for the collection of our comprehensive service fee as well as the payment of worksite employees’ wages and associated payroll tax withholdings. Failure by these financial institutions, for any reason, to deliver their services in a timely manner could result in material interruptions to our operations, impact client relations, and result in significant penalties or liabilities to us. New and Higher State and Municipal Taxes could have a Material and Adverse Impact on our Financial Condition and Results of Operations Many states and municipalities in which we operate have experienced economic slowdowns.This decline in economic activity has resulted in reductions of tax revenues and corresponding budget deficits.In response to the budget shortfalls, many states and municipalities have increased or enacted new taxes on businesses operating within their tax jurisdiction, including but not limited to, business activity taxes and income taxes.In addition, many states and municipalities have increased their audit activity in an effort to identify additional tax revenues.New tax assessments on our operations could result in increased costs.Insperity’s ability to adjust its service fees and incorporate additional tax assessments into its billing system could be limited.As a result, such higher taxes could have a material adverse impact on our financial condition or results of operations. Failure to Integrate or Realize the Expected Return on our new Adjacent Business Strategy, Including Acquisitions, could have a Material and Adverse Impact on our Financial Condition and Results of Operations We have adopted a strategy to market and sell additional products and services within and outside of the core Workforce Optimization solution.As a part of this strategy, periodically we make strategic long-term decisions to invest in and/or acquire new companies, business units or assets.New business strategies including the cross-selling of adjacent business offerings to Workforce Optimization clients and the acquisition or development of new businesses involve risk, including those associated with integrating the operations, technologies and personnel.Failure to effectively integrate newly acquired businesses could result in us not achieving anticipated revenues and cost savings.Acquiring new businesses and implementing new selling strategies could also result in the loss of prospective or existing customers, employees or the diversion of management’s attention from other business concerns.In addition, based on market conditions or changes in operating plans, the fair value of our investments could decline, requiring us to record an impairment charge for all or a portion of the investment.The failure to effectively implement new selling strategies, the diversion of management’s attention from other business concerns, failure to integrate new acquisitions or the occurrence of an impairment, could have a material adverse effect on our financial condition or operating results. ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2.PROPERTIES. We believe our current real estate and facilities are adequate for the purposes for which they are intended and provide for further expansion to accommodate our long-term growth and expansion goals.We believe that short-term leased facilities are readily available if needed to accommodate near-term needs if they arise.We will continue to evaluate the need for additional facilities based on the extent of our product and service offerings, the rate of customer growth, the geographic distribution of our customer base and our long-term service delivery requirements. - 24 - Table Of Contents Corporate Facilities Our corporate headquarters is located in Kingwood, Texas, in a 327,000 square foot office campus-style facility.This 28-acre company-owned office campus includes approximately nine acres of undeveloped land for future expansion.Development and support operations are located in the Kingwood facility, along with our record retention center and a technology hosting facility. Service Centers We currently have four regional service centers located in Atlanta, Dallas, Houston and Los Angeles. The Atlanta service center, which currently services approximately 33% of our worksite employee base, is located in a 40,000 square foot facility under lease until 2014. The Dallas service center, which currently services approximately 19% of our worksite employee base, is located in a 47,500 square foot facility under lease until 2016. The Houston service center, which currently services approximately 23% of our worksite employee base, is located in a 60,600 square foot facility under lease until 2014.In addition to the service center operations, the facility also contains corporate support operations. The Los Angeles service center, which currently services approximately 25% of our worksite employee base, is located in a 45,000 square foot facility under lease until 2019. Sales Offices As of December 31, 2011, we had Workforce Optimization sales and service personnel in 38 facilities located in 24 sales markets throughout the United States.All of the facilities are leased and some are shared by multiple sales offices and/or client service personnel.As of December 31, 2011, we had 48 sales offices in these 24 markets.To take advantage of economic efficiencies, multiple sales offices may share a physical location.Each sales office is typically staffed by six to eight BPAs, a district sales manager and an office administrator.In addition, we have placed certain client service personnel in a majority of our sales markets to provide high-quality, localized service to our clients in those major markets.We expect to continue placing various client service personnel in sales markets as a critical mass of clients is attained in each market. Other Offices We maintain 10 leased facilities and one company-owned conference facility, which are utilized by various administrative support personnel as well as ABU operations. ITEM 3.LEGAL PROCEEDINGS. We are not a party to any material pending legal proceedings other than ordinary routine litigation incidental to our business that we believe would not have a material adverse effect on our financial condition or results of operations.Please read Note 12 to the Consolidated Financial Statements, “Commitments and Contingencies,” which is incorporated herein by reference. - 25 - Table Of Contents ITEM S-K 401 (b).EXECUTIVE OFFICERS OF THE REGISTRANT. The following table sets forth the names, ages (as of February 7, 2012) and positions of Insperity’s executive officers: Name Age Position Paul J. Sarvadi 55 Chairman of the Board and Chief Executive Officer Richard G. Rawson 63 President A. Steve Arizpe 54 Executive Vice President of Client Services and Chief Operating Officer Jay E. Mincks 58 Executive Vice President of Sales and Marketing Douglas S. Sharp 50 Senior Vice President of Finance, Chief Financial Officer and Treasurer Daniel D. Herink 45 Senior Vice President of Legal, General Counsel and Secretary Paul J. Sarvadi has served as Chairman of the Board and Chief Executive Officer since August 2003.Mr. Sarvadi co-founded Insperity in 1986 and served as Vice President and Treasurer of Insperity from its inception in 1986 through April 1987, as Vice President from April 1987 through 1989 and as President and Chief Executive Officer from 1989 to August 2003.Prior to founding Insperity, Mr. Sarvadi started and operated several small businesses.Mr. Sarvadi has served as President of NAPEO and was a member of its Board of Directors for five years.Mr. Sarvadi was selected as the 2001 National Ernst & Young Entrepreneur Of The Year® for service industries.In 2004, he received the Conn Family Distinguished New Venture Leader Award from Mays Business School at Texas A&M University.In 2007, he was inducted into the Texas Business Hall of Fame. Richard G. Rawson is President of the Company and most of its subsidiaries, a Class III director, and has been a director of the Company since 1989. He has been President since August 2003. Before being elected President, he served as Executive Vice President of Administration, Chief Financial Officer and Treasurer of the Company from February 1997 until August 2003. Prior to that, he served as Senior Vice President, Chief Financial Officer and Treasurer of the Company since 1989. Prior to joining the Company in 1989, Mr. Rawson served as a Senior Financial Officer and Controller for several companies in the manufacturing and seismic data processing industries. Mr. Rawson has served NAPEO as Chairman of the Accounting Practices Committee and several other offices and became President in 1999-2000. Mr. Rawson has a Bachelor of Business Administration in finance from the University of Houston. A. Steve Arizpe has served as Executive Vice President of Client Services and Chief Operating Officer since August 2003.He joined Insperity in 1989 and has served in a variety of roles, including Houston Sales Manager, Regional Sales Manager and Vice President of Sales.Prior to joining Insperity, Mr. Arizpe served in sales and sales management roles for two large corporations. Jay E. Mincks has served as Executive Vice President of Sales and Marketing since January 1999.Mr. Mincks served as Vice President of Sales and Marketing from February 1997 through January 1999.He joined Insperity in 1990 and has served in a variety of other roles, including Houston Sales Manager and Regional Sales Manager for the Western United States.Prior to joining Insperity, Mr. Mincks served in a variety of positions, including management positions, in the sales and sales training fields with various large companies.He holds a business degree from the University of Houston. Douglas S. Sharp has served as Senior Vice President of Finance, Chief Financial Officer and Treasurer since May 2008.He served as Vice President of Finance, Chief Financial Officer and Treasurer from August 2003 until May 2008.Mr. Sharp joined Insperity in January 2000 as Vice President of Finance and Controller.From July 1994 until he joined Insperity, he served as Chief Financial Officer for Rimkus Consulting Group, Inc.Prior to that, he served as Controller for a small publicly held company; as Controller for a software company; and as an Audit Manager for Ernst & Young LLP.Mr. Sharp has served as a member of the Accounting Practices Committee of NAPEO.Mr. Sharp is also a certified public accountant. Dan Herink has served as Senior Vice President of Legal, General Counsel and Secretary since May 2008.Mr. Herink joined Insperity in 2000 as Assistant General Counsel and was promoted to Associate General Counsel in 2002.He was further promoted to Vice President of Legal, General Counsel and Secretary in May 2007.He previously served as an attorney at Rodriguez, Colvin & Chaney, L.L.P. and McGinnis, Lochridge & Kilgore, L.L.P.He earned his Bachelor of Science degree in business administration from the University of Nebraska and a Doctorate of Jurisprudence from The University of Texas School of Law, where he was a member of the Texas Law Review and The Order of the Coif.Mr. Herink is also a certified public accountant. - 26 - Table Of Contents PART II ITEM 5.MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Price Range of Common Stock Our common stock is traded on the New York Stock Exchange under the symbol “NSP.”As of February 7, 2012, there were 365 holders of record of the common stock.This number does not include stockholders for whom shares were held in “nominee” or “street name.”The following table sets forth the high and low sales prices for the common stock as reported on the New York Stock Exchange transactional tape. High Low Dividends per Share First Quarter $ $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ $ Second Quarter Third Quarter Fourth Quarter Dividend Policy During 2011 and 2010, we paid dividends of $15.7 million and $13.5 million, respectively.The payment of dividends is made at the discretion of our Board of Directors and depends upon our operating results, financial condition, capital requirements, general business conditions and such other factors as our Board of Directors deems relevant. Issuer Purchases of Equity Securities The following table provides information about our purchases of Insperity common stock during the three months ended December 31, 2011: Period Total Number of Shares Purchased (1) Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Program (1) Maximum Number of Shares that May Yet be Purchased Under the Program (1) 10/01/2011 – 10/31/2011 — $
